Citation Nr: 1230135	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  94-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The appellant served on active duty in the United States Army from September 1978 to September 1981.  He had active and inactive active duty for training in the United States Army Reserves subsequent to his 1981 separation from active service, including periods in 1982 through 1990.  The Veteran also apparently had a period of active service from about January 15, 1991 to about February 15, 1991; for purposes of this decision, that period is assumed to have been active service.  The Veteran was released to his reserve component in February 1991 and was separated from his reserve component in March 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 1993 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the appellant's claim of entitlement to service connection for hypertension.  As noted in the Board's June 2009 Remand, the Veteran's claim for service connection for hypertension was clarified to include as secondary to diabetes mellitus.  The claim for service connection for hypertension was deferred until the claim for service connection for diabetes mellitus was adjudicated.  

By a rating decision issued in May 2011, the RO denied the Veteran's claim for service connection for diabetes mellitus.  The Board had jurisdiction to Remand the claim for service connection for diabetes mellitus, but does not have jurisdiction over the claim after adjudication unless the Veteran perfected appeal as to that issue.  There is no indication in the claims files or in the virtual (electronic) file that the Veteran has disagreed with the May 2011 rating decision.  That claim is not before the Board on appeal.


FINDING OF FACT

Hypertension did not have its onset during active service, did not manifest within one year of separation from a period of active service exceeding 90 days, was not present during a period of active service from January 1991 to February 1991, and is not etiologically related to any period of the Veteran's service, and, because the final period of service was less than 90 days, service connection for hypertension may not be presumed, if the medical evidence were to establish that hypertension was present within one year following that period of service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board will discuss VA's statutory duty to assist a claimant in the development of the issue of entitlement to service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  The  fourth element was later removed from the regulation.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the initial unfavorable decision was prior to enactment of the VCAA.  Notice was issued in June 2005.  Fully compliant notice was issued in March 2006, including notice complaint with Dingess; those notices were followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  Additional compliant notice was issued in 2010, followed by readjudication in 2011.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Neither the timing nor the content of notice to the Veteran has affected the essential fairness of the adjudication.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of VCAA notice and providing that the claimant has the burden of showing prejudice from a notice error).  

In particular, the Board notes that the claim addressed in this appeal had been pending since 1994.  The Veteran has been afforded many opportunities to provide evidence and information to substantiate the claim.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records and obtained lengthy VA clinical records, with more than 1,000 numbered pages of VA clinical records added to the claims files since the last Remand.  VA obtained records from the Social Security Administration (SSA).  The Veteran was afforded VA examinations, and outside medical opinion was obtained by the Board in 2012, with notice to the Veteran.  

The outside medical opinion shows that the expert reviewed the Veteran's medical history and the evidence of record, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the record demonstrates that all actions necessary to meet instructions in previous Remands and in compliance with VA's duties to the claimant have been met.  Stegall v. West, 11 Vet. App. 268   (1998),

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Claim for Service Connection

Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, is also compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, the Board notes that service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307, the veteran has qualifying service, and the veteran presently has the same condition); or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the veteran's present condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Qualifying service for purposes of application of a presumption of service connection requires active service of 90 days or more.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The requirement of 90 days' service means active, continuous service.  38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes active duty; any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty; and, any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty or from acute myocardial infarction, cardiac arrest, or cerebrovascular accident during such training.  38 U.S.C. §101 (24) (West 2002 & Supp. 2011).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ADT, or for injury incurred during IADT.  Where a veteran has active service followed by reserve service, a presumption of soundness may be applied if the veteran underwent examination for the period of reserve service.  

The Board's interpretation of the laws governing service connection is that the legal analysis applicable to presumptions of service connection or aggravation where a veteran has a period of active service followed by a period of ACDUTRA or INACDUTRA does not apply to the Veteran's period of service from January 1991 to February 1991, because this service was active service, not ACDUTRA or INACDUTRA.  

Facts and analysis

The Veteran's service treatment records reflect that, on enlistment examination in August 1978, his blood pressure was recorded as 156/86.  During service, the Veteran's blood pressure was recorded a number of times, including in February 1979 (170/108), March 1979 (160/90, then 140/82 one hour later), September 1979 (150/110), January 1981 (130/70), January 1981 (standing 142/96, sitting 136/92, 130/92 lying), February 1981 (140/86), and August 1981 (140/80).  Other, lower readings were also recorded at various times.  In August 1981, at examination for separation, the Veteran's blood pressure was 136/88.  The reviewer who provided an April 2012 opinion stated that the Veteran did not manifest hypertension during his active service ending in 1981.  April 2012 opinion at paragraph 1.  

Following the Veteran's period of active service, he served in a reserve component.  The report of a November 1983 periodic examination for reserve service purposes disclosed a blood pressure of 150/84, followed by 145/84 later in the same examination.  The reviewer who provided the April 2012 opinion noted that the Veteran's blood pressure in April 1989 was 140/82, apparently without medication, showing that a diagnosis of hypertension was not appropriate at that time, after several years of reserve component service.  April 2012 opinion at paragraph 3.  The medical opinion is thus unfavorable to a finding that the Veteran incurred hypertension during the period of ACDUTRA which followed the 1983 examination or that hypertension was manifested within one year after that service.  

There is no evidence that an examination was conducted prior to any other period of ACDUTRA or INACDUTRA, so the analysis applicable to presumptions of soundness or aggravation in the circumstances where a veteran who has a period of active service followed by a period of ACDUTRA or INACDUTRA and undergoes examination in connection with such service is not applicable.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable where appellant served only on ACDUTRA, had no service-connected disabilities, although for those who have achieved "veteran" status, the presumption of soundness does apply when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders"). 

On January 19, 1991, about 4 days after reporting for active duty which began on January 15, 1991, the Veteran's blood pressure was 178/84.  No other readings prior to the Veteran's February 1991 separation from active duty are noted.  The reviewer opined that, from a medical standpoint, the onset of hypertension could not be assigned to this time period, as incurrence of hypertension is a gradual process.  April 2012 opinion at paragraph 4.  

A June 1991 VA outpatient evaluation discloses that the Veteran reported a history of hypertension, and he was taking prazosin (Minipress).  In August 1991, a history obtained for purposes of VA inpatient admission noted a diagnosis of hypertension.  The reviewer opined that it was doubtful that hypertension was present in August 1991, given the recorded information about the Veteran's medications and blood pressure.  April 2012 opinion at paragraph 5.  This conclusion is consistent with the opinion rendered by the examiner who conducted VA examination in January 2003.  The examiner who conducted that examination stated that hypertension was not diagnosed until 1993.  

The Veteran did not incur hypertension during his first period of active service, and the medical evidence establishes that he cannot be considered to have incurred hypertension during his brief period of service in early 1991.  The January 2003 and April 2012 opinions are unfavorable to a finding that the Veteran manifested his current hypertension during his one-month period of service in 1991.  Those opinions are unfavorable to a finding that hypertension was chronic and continuous beginning in service.  

The Veteran is not competent to provide lay evidence that he experienced hypertension chronically and continuously following service, since hypertension is not a disorder with an onset or symptoms observable by a lay person nor is lay evidence competent to establish chronicity of hypertension.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (to establish continuity of symptomatology, a veteran must show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology").  

The Veteran's lay evidence is the only evidence favorable to his claim.  The Veteran's lay evidence is not competent to establish direct incurrence of hypertension, manifestations in service of hypertension, or chronicity of hypertension, since, as discussed above, that is not a disorder which is readily observable by a lay person.  The competent medical evidence is unfavorable to the claim of entitlement to service connection on a direct basis.  

The Veteran contends that hypertension was secondary to diabetes mellitus.  However, since service connection has not been granted for diabetes mellitus, service connection for hypertension as secondary to that disorder is not authorized.  The only disability for which the Veteran has been granted service connection is a scar, residual to post-operative, pilonidal cystectomy.  The Veteran has not raised a contention that his hypertension is secondary to the service-connected scar, nor does the medical evidence so suggest.  

The Veteran is not entitled to a presumption of service connection following his 1991 period of service, because application of that presumption is only authorized following a period of 90 days of continuous active service.  The Veteran's January 1991 to February 1991 period of service was far less than 90 days.  Application of a presumption of soundness based on the Veteran's reserve service, either prior to or after the period of active service in 1991, is not applicable because the evidence establishes that there was no ACDUTRA during which hypertension was present following examination for reserve service entry which established soundness.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

The Board has considered whether the Veteran is entitled to service connection based on active service or reserve component service, including on the basis of direct incurrence, chronicity and continuity, secondary service connection, presumptive service connection, or service connection on the basis of aggravation.  Unfortunately, the preponderance of the medical evidence is against the claim on any basis.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is denied. 


ORDER

The appeal for service connection for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


